Filed 4/6/22
                            CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SIXTH APPELLATE DISTRICT

 In re I.F. et al., Persons Coming Under          H049207
 the Juvenile Court Law.                         (Santa Clara County Super. Ct.
                                                  Nos. 19-JD-026208; 20-JD-026455)

 SANTA CLARA COUNTY
 DEPARTMENT OF FAMILY AND
 CHILDREN’S SERVICES,

          Plaintiff and Respondent,

          v.

 K.F.,

          Defendant and Appellant.


         Mother K.F. appeals the juvenile court’s jurisdiction and disposition orders
pertaining to her children I.F. and B.F. Her contentions on appeal relate solely to the
findings that the Indian Child Welfare Act of 1978 (ICWA; 25 U.S.C. § 1901 et seq.)
does not apply to the dependency proceedings. She argues evidence of her children’s
Native American ancestry triggered the duty under state law to further investigate
whether her children come within the federal Act. Because the Department of Family
and Children’s Services failed to comply with the statutory duty to further investigate
whether the children are Indian children, mother contends the juvenile court’s negative
ICWA findings are based on insufficient evidence.
         We argee with mother that the Department’s initial investigation triggered the duty
of further inquiry under state law, and will remand the matter to allow the Department
and juvenile court to remedy the violation.
                                     I. BACKGROUND
       I.F.’s Initial Petition
       In December 2019, the Santa Clara County Department of Family and Children’s
Services (the Department) filed a dependency petition under Welfare and Institutions
Code section 300 (undesignated statutory references are to this code) on behalf of three-
year-old I.F., alleging the child came within the jurisdiction of the juvenile court due to
his mother’s incarceration and substance abuse. The social worker spoke with I.F.’s
maternal grandparents when I.F. was in protective custody. The grandfather reported that
the maternal great-grandfather (his father) was from Minnesota and may have Native
American ancestry. (The maternal grandmother reported having no Native American
ancestry.) The social worker indicated on the initial hearing report that there was “reason
to believe that [I.F.] is or may be an Indian child.”
       Mother filed an ICWA-020 Parental Notification of Indian Status form on which
she checked the box stating she “may have Indian ancestry.” She told the court at the
initial hearing that she “might” have Native American ancestry on her grandfather’s side,
but she was unaware of any tribal affiliation or membership. The court found that ICWA
“may apply.” The social worker who prepared the jurisdiction report wrote that ICWA
“does or may apply,” referring to the maternal grandfather’s statement that “a maternal
great grandfather may have Native American ancestry in Minnesota.”
       I.F. was returned to his mother’s care in January 2020. The following month the
social worker wrote that I.F. should continue in mother’s care and that ICWA did not
apply. In March 2020, the court sustained the allegations in the first amended petition
and declared I.F. a dependent of the court. No ICWA finding was made at that time. I.F.
remained in mother’s care, with court-ordered family maintenance services.
       B.F.’s Initial Petition
       In May 2020, the Department filed a dependency petition on behalf of newborn
B.F., due to mother’s inability to care for and protect her. Mother reported to a third
                                              2
social worker that she may have Native American ancestry on her father’s side. Mother
had no information about that ancestry, and she related that any relatives with
information had passed away. The initial hearing report for B.F. referred to the
December 2019 interview with the maternal grandfather, and the social worker checked
the box stating, “There is reason to believe [B.F.] is an Indian child based on information
provided about the child’s possible heritage, and further inquiry is required.” (We note
that the initial hearing report for B.F. also stated (incorrectly) that the court found ICWA
did not apply to I.F. at I.F.’s February 14 disposition hearing; ICWA was not discussed
on February 14, nor did the court’s minutes address ICWA.)
       At the initial hearing, the court found there was “reason to believe that [B.F.] is an
Indian Child,” and “further inquiry is required regarding ICWA.” Shortly thereafter,
mother told the social worker she had no additional information regarding her Native
American ancestry.
       The petition on behalf of B.F. was sustained and dismissed at the June 2020
jurisdiction hearing, with the understanding that mother would continue with family
maintenance services in I.F.’s dependency action. No ICWA findings were made.
       New Allegations
       I.F. and B.F. were taken into protective custody in April 2021, and the Department
filed new petitions on behalf of the children. The initial new hearing report for B.F.
indicated “no reason to believe” B.F. is an Indian child. That report, prepared by a fourth
social worker, did not document the December 2019 interview with the maternal
grandfather. The social worker reported that mother had not been interviewed because
she was incarcerated, and reported (again incorrectly) that the court had determined
ICWA did not apply in the previous proceeding involving I.F. A fifth social worker
prepared the new initial hearing report for I.F. She also failed to note the December 2019
interview with the maternal grandfather; reported incorrectly that the court had made an


                                              3
earlier finding that ICWA did not apply to I.F.; and indicated “no reason to believe” I.F.
is an Indian child.
       At the initial hearing on the new allegations, the court asked mother whether she
was aware of any Native American heritage or ancestry on her side of the family. Mother
responded: “I think we’ve gone over this many times, and the thing is that I know we do,
but we’re not – I just don’t have that information. That would have [come] from my
grandfather or my grandmother, and I never got that from them.” Mother elaborated that
she understood from her paternal grandmother (who raised her and had passed away in
March 2020) that her paternal grandfather had Native American ancestry. But her
grandmother “just could not remember things to tell me when I asked her.” Her
grandfather had “moved away from his family”; his family was “out of state”; and she
did not know where he was from. She did not know whether anyone in her family was
enrolled in a tribe, or whether her children were eligible for enrollment in a tribe. She
was not aware of any family member receiving medical care from a Native American
health clinic or attending a Native American school. Neither she nor or her children had
lived on a reservation or been involved with a tribal court. Mother’s newly appointed
attorney added, “She needs to do some further research with regard to that side of the
family.” When asked about any relatives on her paternal grandfather’s side of the family
whom the social worker could contact with additional questions, counsel stated that
mother “is still trying to find who those people are, but if she does, she will give that
contact information to the social worker. But the answer is no.”
       The maternal grandmother told the court that there was no Native American
ancestry on her side of the family, and she was unaware of any Native American ancestry
on the maternal grandfather’s side of the family. The children’s presumed father stated
that his family was from Mexico and had no Native American ancestry.
       The Department asked the court to find “no reason to believe the [children are]
Indian [children] at this time.” The deputy county counsel argued: “[A]t this point, all []
                                              4
mother has made are very vague statements about possible ancestry with no identified
tribes, no family members who had – would have no additional information and nothing
to meet any of the criteria to show that there is either reason to know or reason to believe
that the children are actually Indian children under the Indian Child Welfare Act.”
Counsel argued if “any new or additional information [is] provided that raises the level of
assessment here to ‘reason to believe’ or ‘reason to know,’ then further inquiry would be
required.” The court agreed, and found no reason to believe the children are Indian
children “based on all the facts that we have today.” The court continued, “I think a little
bit more investigation is in order, but I agree with you that there really hasn’t been any
basis for making a reason to believe finding today based on the information we have and
that we’ve been trying to receive over the life of this case.” The children were detained
and continued in foster care.
       In May 2021, the children’s social workers contacted the maternal grandfather,
who said his father, who was from Minnesota, told him the family had Native American
ancestry, but had never mentioned a particular tribe. The maternal grandfather said his
brother John may have information about their ancestry, and he agreed to speak with his
brother and to provide his brother’s phone number to B.F.’s social worker. The maternal
grandfather related that he never lived on an Indian reservation, never attended an Indian
school or clinic, did not have a tribal identification number, and did not know whether he
or his children were eligible for enrollment in a Native American tribe. Following that
interview, the Department recommended that the court find there “was reason to believe
that [I.F.] is an Indian child;” the social worker had “conducted a diligent inquiry into
[I.F.’s] possible Indian heritage, including contacting the possible tribes, the BIA, and
CDSS;” there “is no reason to know [I.F.] is an Indian child”; there is “no reason to
believe or know that [B.F.] is an Indian child”; and ICWA does not apply.
       According to an addendum report, B.F.’s social worker followed up with the
maternal grandfather, who did not provide his brother’s phone number. The maternal
                                              5
grandfather reported he contacted his brother “for other issues,” but he did not ask for his
brother’s phone number, and he would not reach out to his brother about the family’s
Native American ancestry because I.F. and B.F. were not his brother’s grandchildren.
       At the jurisdiction and disposition hearing in June 2021, the court sustained
amended petitions as to both children. B.F. was declared a dependent child of the court;
I.F. was continued as a dependent child of the court; the children remained in a foster
placement; and family reunification services were ordered. The court adopted the ICWA
findings recommended by the Department: The court found there was a reason to believe
I.F. is an Indian child; the social worker “conducted a diligent inquiry into [I.F.’s]
possible Indian heritage, including contacting the possible tribes, the BIA, and CDSS”;
there is “no reason to know [I.F.] is an Indian child”; “no reason to believe or know that
[B.F.] is an Indian child”; and ICWA did not apply to the hearing.
                                      II. DISCUSSION
       ICWA was enacted “to protect the best interests of Indian children and to promote
the stability and security of Indian tribes and families” by assuring that Indian children
who are removed from their families are placed in foster or adoptive homes reflecting the
unique values of Indian culture. (25 U.S.C. § 1902.) Under ICWA, an Indian child’s
tribe has a right to intervene in or exercise jurisdiction over a dependency proceeding
involving the Indian child. (Id., §§ 1911(b)–(c), 1912(a).) To that end, ICWA requires
that appropriate tribes be notified of a state court dependency action which may result in
termination of parental rights or a child’s placement in foster care when the state court
“knows, or has reason to know” the proceeding involves an Indian child. (Id., § 1912(a);
§ 224.3, subd. (a) [same].)1

       1
         ICWA defines an Indian child as an unmarried person under age 18 who is either
“a member of an Indian tribe” or “is eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe.” (25 U.S.C. § 1903(4).) An Indian tribe
is defined as “any Indian tribe, band, nation, or other organized group or community of
                                                                                    (Continued)
                                              6
       The Bureau of Indian Affairs (BIA) promulgated regulations in 2016 to promote
ICWA’s uniform application in state courts. The regulations require state courts to
inquire of each participant in a dependency proceeding whether the participant “knows or
has reason to know that the child is an Indian child” (25 C.F.R. § 23.107(a)) and identify
circumstances establishing “reason to know.” (Id., § 23.107(c)(1)–(6).)2
       The California Legislature adopted as state law the BIA’s initial inquiry mandate
and circumstances establishing “reason to know.” (§ 224.2, subd. (c), (d)(1)–(6).) In
addition, the Legislature independently imposed on dependency courts and county social
services agencies the “affirmative and continuing duty to inquire whether a child … is or
may be an Indian child.” (§ 224.2, subd. (a).) When a child is placed in the temporary
custody of a social services agency, state law requires a social worker to inquire of “the
child, parents, legal guardians, Indian custodian, extended family members, and others
who have an interest in the child” whether the child “is, or may be, an Indian child.”
(§ 224.2, subd. (b).)
       State law also imposes on the dependency court and social worker a duty to make
“further inquiry” regarding the possible Indian status of a child if there is “reason to


Indians recognized … by the Secretary [of the Interior].” (Id., § 1903(8).) “[A] child
may qualify as an Indian child within the meaning of the ICWA even if neither of the
child’s parents is enrolled in the tribe.” (Dwayne P. v. Superior Court (2002)
103 Cal.App.4th 247, 254.)
        2
          Those circumstances are set forth in the federal regulation: (1) the court is
informed by a participant in the proceeding, court officer, Indian Tribe, Indian
organization, or agency that the child is an Indian child; (2) the court is informed by a
participant in the proceeding, court officer, Indian Tribe, Indian organization, or agency
“that it has discovered information indicating that the child is an Indian child”; (3) the
child gives the court reason to know he or she is an Indian child; (4) the court is informed
that the child, the child’s parents, or Indian custodian resides or is domiciled on a
reservation or in an Alaska Native village; (5) the court is informed that the child is or
has been a ward of a Tribal court; (6) the court is informed that either parent or the child
possess an identification card indicating membership or citizenship in an Indian Tribe.
(25 C.F.R. § 23.107(c)(1)–(6).)
                                              7
believe that an Indian child is involved in a [dependency] proceeding.” (§ 224.2,
subd. (e).) Further inquiry requires interviews to collect biographical data regarding the
known names of the child’s biological parents, grandparents, and great-grandparents,
“including maiden, married, and former names or aliases, as well as their current and
former addresses, birth dates, places of birth and death, tribal enrollment information of
other direct lineal ancestors of the child, and any other identifying information, if
known”; contacting the Bureau of Indian Affairs and the State Department of Social
Services to assist in identifying tribes in which the child or parent may be a member; and
contacting tribes and persons who may reasonably be expected to have information
regarding the child’s tribal membership, citizenship status, or eligibility. (§§ 224.2,
subd. (e)(2)(A)–(C), 224.3, subd. (a)(5).)
       Formerly, the duty of further inquiry under California law was coextensive with
the duty of notice—both were triggered by a “reason to know the child is an Indian
child.” (Former § 224.3, subds. (b)–(d).) Early ICWA Guidelines urged state courts to
verify a child’s Indian status with the Bureau of Indian Affairs or the child’s tribe when
the state court had “reason to believe a child involved in a child custody proceeding is an
Indian.” (Guidelines for State Courts; Indian Child Custody Proceedings,
44 Fed.Reg. 67584, 67586 (Nov. 26, 1979).) Circumstances demonstrating a “reason to
believe” included “information which suggests that the child is an Indian child.” (Ibid.)
California adopted its former “reason to believe” threshold as a basis for providing a
“reason to know the child is an Indian child” (former § 224.3, subd. (b)(1)), which in turn
triggered the duty to further inquire and the duty to provide notice. (Former § 224.3,
subds. (c), (d).) California conformed its definition of “reason to know” a child is an
Indian child to the Bureau of Indian Affairs’ 2016 regulations. (§ 224.2, subd. (d)(1)–(6);
25 C.F.R. § 23.107(c)(1)–(6).) The Legislature maintained the “reason to believe”
standard in new section 224.2 as a benchmark for further inquiry into a child’s possible
Indian status to assist in making the “reason to know” determination. (§ 224.2, subd (e).)
                                              8
       In 2020, section 224.2 was amended to articulate when the “reason to believe”
standard is met. (Stats. 2020, ch. 104 (A.B. 2944), § 15, eff. Sept. 18, 2020.) Harkening
to the early ICWA Guidelines, the “reason to believe” standard is met “whenever the
court [or] social worker [] has information suggesting that either the parent of the child or
the child is a member or may be eligible for membership in an Indian tribe.” (§ 224.2,
subd. (e)(1).) “[I]nformation suggesting membership or eligibility for membership”
includes “information that indicates, but does not establish, the existence of one or more
of the grounds for reason to know.” (Ibid.) California Rules of Court, rule 5.481(a)(4)
also mandates further inquiry if a social worker “knows or has reason to know or believe
that an Indian child is or may be involved” in a dependency proceeding.
       We review the juvenile court’s ICWA findings for substantial evidence. (In re
D.F. (2020) 55 Cal.App.5th 558, 565.) Where the facts are undisputed, we independently
review whether ICWA’s requirements have been satisfied. (Ibid.) “[W]here the issue on
appeal turns on the failure of proof at trial, the question for a reviewing court becomes
whether the evidence compels a finding in favor of the appellant as a matter of law.” (In
re I.W. (2009) 180 Cal.App.4th 1517, 1528.)

       The Social Worker’s Initial Inquiry Established a Reason to Believe I.F. and B.F.
       are Indian Children
       Mother challenges the finding in the June 2021 jurisdiction and dispositional
orders that ICWA does not apply to the dependency proceedings. She argues that the
information she and her father provided to the Department regarding her Native
American ancestry provided “a reason to believe” I.F. and B.F. are Indian children,
thereby triggering the duty of further inquiry under section 224.2, subdivision (e), which
the Department failed to undertake. She asserts the finding that ICWA did not apply to
the proceedings was thus based on insufficient information. (We note mother does not
challenge the ICWA findings as they relate to the children’s paternity.)


                                              9
       As amended in 2020, section 224.2, subdivision (e)(1) specifies that “[t]here is
reason to believe a child involved in a proceeding is an Indian child whenever the court,
social worker, or probation officer has information suggesting that either the parent of the
child or the child is a member or may be eligible for membership in an Indian tribe.”
(§ 224.2, subd. (e)(1).) Courts have broadly construed the reason to believe standard.
(In re Benjamin M. (2021) 70 Cal.App.5th 735, 744 [“ ‘Reason to believe’ is broadly
defined as ‘information suggesting that either the parent of the child or the child is a
member or may be eligible for membership in an Indian tribe’ ”]; In re S.R. (2021)
64 Cal.App.5th 303, 316 [new subdivision (e) “forecloses [a] narrow interpretation of
what constitutes reason to believe”].) Its broad application is essential to the remedial
purpose of the affirmative and ongoing duty to inquire under California law. (In re T.G.
(2020) 58 Cal.App.5th 275, 295, review denied (March 24, 2021).) “Synonyms for the
term [‘]suggest[’] include ‘imply,’ ‘hint,’ ‘intimate’ and ‘insinuate.’ ” (Dwayne P. v.
Superior Court (2002) 103 Cal.App.4th 247, 255, 258 [referring to the phrase
“information which suggests that the child is an Indian child” in ICWA Guidelines].)
       The duty of further inquiry existed in In re T.G. where the mother believed she
had Cherokee ancestry through her mother and possible Native American ancestry
through her paternal grandfather. (In re T.G., supra, 58 Cal.App.5th at pp. 280, 283.)
The appellate court rejected as “fundamentally at odds with well-established ICWA law”
the argument that a “ ‘mere possibility of Indian ancestry’ ” does not trigger the need for
further inquiry, citing Santa Clara Pueblo v. Martinez (1978) 436 U.S. 49, 65, fn. 21 (an
Indian tribe is the final arbiter of its membership rights) and section 224.2,
subdivision (h) (“ ‘Information that the child is not enrolled, or is not eligible for
enrollment in, the tribe is not determinative of the child’s membership status unless the
tribe also confirms in writing that enrollment is a prerequisite for membership under
tribal law or custom’ ”). (In re T.G., at p. 294.) Broadly applying the reason to believe
standard, the court in In re D.F. found that a mother’s statement “that she may have
                                              10
Indian heritage from a tribe in New Mexico” was sufficient to trigger further inquiry. (In
re D.F., supra, 55 Cal.App.5th at p. 569.)
       The court in In re T.G. observed: “[T]he imposition of a duty to inquire that is
significantly more expansive than the duty to provide ICWA notice is premised on the
common sense understanding that, over time, Indian families, particularly those living in
major urban centers like Los Angeles, may well have lost the ability to convey accurate
information regarding their tribal status. [Footnote omitted.] As a result, the information
available at the outset of dependency proceedings will often be inadequate to ensure the
necessary protection of the rights and cultural heritage of Indian children, Indian families,
and Indian tribes. [Citation.] General information from the family about its ancestry
frequently provides the only available basis to believe an Indian child may be involved.”
(In re T.G., supra, 58 Cal.App.5th at p. 295; accord, In re Benjamin M., supra,
70 Cal.App.5th at p. 743 [“in any case where information about Indian ancestry is
unknown, the probability of such ancestry is reason[] enough to require the agency and
court to pursue it”].)
       We agree with those observations, and we conclude as a matter of law that
mother’s statements that she had been told by her paternal grandmother that she had
Native American ancestry through her paternal grandfather, coupled with the maternal
grandfather’s statements that his father told him the family had Native American ancestry
in Minnesota, established a reason to believe I.F. and B.F. are Indian children and thus
triggered the duty of further inquiry under California law.3

       3
         However we reject mother’s argument that the Department failed in its initial
duty of inquiry under section 224.2, subdivision (b) by not asking “ ‘extended family
members’ ” and “ ‘others who have an interest in the [children]’ ” whether I.F. and B.F.
may be Indian children. Social workers interviewed mother, the maternal grandmother,
and the maternal grandfather regarding the children’s Native American ancestry through
the maternal grandfather. (25 U.S.C. § 1903(2); § 224.1, subd. (c) [extended family
members include the child’s “grandparent, aunt or uncle, [adult] brother or sister, brother-
                                                                                   (Continued)
                                             11
       The Duty to Inquire Further is not Satisfied by an Ongoing Initial Inquiry
       Early in the dependency proceedings, it was the Department’s position that there
was a reason to believe I.F. and B.F. are Indian children. In the social worker’s May
2021 report, the Department asked the court to find the social worker had conducted a
diligent further inquiry into I.F.’s possible Indian heritage which resulted in no reason to
know I.F. is an Indian child. Those findings were adopted by the juvenile court.
       On appeal, the Department takes the conflicting position that the duty of further
inquiry was never triggered. The Department now views its entire inquiry, which began
in December 2019 and concluded in June 2021, as coming within (and satisfying) its
initial duty of inquiry under subdivision (b). It contends substantial evidence supports the
juvenile court’s finding that ICWA does not apply because “the vague information
provided by family” did not create a reason to believe either child is an Indian child, even
under the low quantum of proof found sufficient in In re D.F., supra, 55 Cal.App.5th at
p. 569. But the Department provides an incomplete description of the social workers’
investigation here. The Department focuses in its briefing on mother’s and the maternal
grandfather’s limited knowledge of their ancestry without any mention that the maternal
grandfather connected his Native American ancestry to Minnesota. As we have
explained, that information is sufficient to trigger the duty to inquire further.
       The Department argues there is no reason to believe the children are Indian
children in part because there is “no evidence that anyone in the family has ever been
enrolled in a tribe, held a tribal membership identification card, lived on a reservation,
received services from an Indian health clinic, attended an Indian school, or been
involved with a tribal court.” But while any of those circumstances may provide a


in-law or sister-in-law, niece or nephew, first or cousin, or stepparent”].) Mother does
not identify others who should have been but were not initially interviewed, nor how she
was prejudiced by an initial inquiry that gave rise to the duty to inquire further.

                                              12
“reason to know” a child is an Indian child (§ 224.2, subd. (d)(1)–(6); 25 C.F.R.
§ 23.107(c)(1)–(6)), they do not inform the threshold determination of whether there is a
“reason to believe” the children are Indian children.
       The duty of further inquiry was triggered when the social worker had reason to
believe I.F. was an Indian child. Once triggered, the statutory scheme does not
contemplate that continued inquiry under subdivision (b) would negate reason to believe.
(In re Benjamin M., supra, 70 Cal.App.5th at p. 742 [“If the initial inquiry gives the
juvenile court or the agency ‘reason to believe’ that an Indian child is involved, then the
juvenile court and the agency have a duty to conduct ‘further inquiry’ ”].) California law
requires that further inquiry be undertaken by the social worker (§ 224.2, subd. (e)), and
only after that further inquiry has concluded may the court find that ICWA does not
apply to the proceedings. (§ 224.2, subd. (i)(2) [“If the court makes a finding that proper
and adequate further inquiry and due diligence as required in this section have been
conducted and there is no reason to know whether the child is an Indian child, the court
may make a finding that [ICWA] does not apply to the proceedings”].) The proper focus
is therefore not on a continuing initial inquiry under subdivision (b), as the Department
urges, but on the adequacy and results of further inquiry under subdivision (e), which the
Department concedes did not occur here.
       Further Inquiry Would Not be Futile
       The Department argues that further inquiry would be futile, and specifically that
contacting the Bureau of Indian Affairs or the State Department of Social Services would
be an idle act, relying on In re J.S. (2021) 62 Cal.App.5th 678, 689 (without “the identity
of a tribe, let alone a federally recognized one, or at least a specific geographic area of
possible ancestry origin, the BIA could not [be expected to assist] the Department in
identifying the tribal agent for any relevant federally recognized tribes”). But this is not a
case where, “considering the entire record, it [is] obvious that additional information
would not have been meaningful to the inquiry.” (In re Benjamin M., supra,
                                              13
70 Cal.App.5th at p. 743.) A specific geographic area of ancestry was identified by the
maternal grandfather—the state of Minnesota—where there is a finite number of
federally recognized Indian tribes. (See https://www.bia.gov/service/tribal-leaders-
directory/federally-recognized-tribes [as of April 6, 2022], archived at
.) It would not be futile to contact the Bureau of Indian
Affairs or the tribes themselves to seek assistance regarding the children’s possible tribal
membership, citizenship status, or eligibility. (In re D.F., supra, 55 Cal.App.5th at p. 570
[contacting 21 tribes in New Mexico and nine tribes in New York to further inquire].)
“Additional investigation may not develop further information establishing the need for
ICWA notice, but it is essential to the enforcement of the court’s and [Department’s]
‘affirmative and continuing duty to inquire.’ ” (In re T.G., supra, 58 Cal.App.5th at
p. 295.) On remand, the Department must diligently gather the biographical information
related to the maternal great-grandfather and provide that information to the Bureau of
Indian Affairs and the federally recognized tribes in Minnesota. (§§ 224.2,
subd. (e)(2)(A)–(C); 224.3 (a)(5).)4
                                    III.   DISPOSITION
       The juvenile court’s findings that ICWA does not apply are vacated. The matter is
remanded to the juvenile court for the Department to conduct further inquiry as required
by Welfare and Institutions Code section 224.2, subdivision (e), and California Rules of
Court, rule 5.481(a)(4). The juvenile court must determine whether further inquiry has
been adequately and diligently conducted (§ 224.2, subd. (i)(2)), and make a finding
under California Rules of Court, rule 5.481(b)(3)(A)–(C). If the juvenile court thereafter


       4
         There is no record of the social worker asking the maternal grandfather for his
father’s biographical information under section 224.3, subdivision (a)(5). Indeed, it is
unclear on this record whether the maternal great-grandfather is living or deceased. The
social worker’s June 6, 2020 ICWA notice incorrectly states that the maternal grandfather
is deceased, and no information is provided regarding the maternal great-grandfather.

                                             14
finds that ICWA does not apply, the inapplicability findings shall be reinstated. If the
juvenile court finds that ICWA applies, notice of the dependency proceedings shall be
sent to the relevant tribal entities consistent with federal and state law, and California
Rules of Court, rule 5.481(c). If, after proper notice, no response is received from a tribe
indicating that I.F. and B.F. are Indian children, the inapplicability findings shall be
reinstated. If a tribe determines that I.F. and B.F. are Indian children, the juvenile court
shall proceed in conformity with ICWA, and I.F., B.F., mother, and the tribe may petition
the court to invalidate any orders that violate ICWA. (See 25 U.S.C. § 1914.) In all
other respects, the June 17, 2021 jurisdiction and disposition orders are affirmed.




                                              15
                                           ____________________________________
                                           Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Elia, J.




H049207 - In re I.F. et al.; Santa Clara County DFCS v. K.F.
Trial Court:                        Santa Clara County Superior Court
                                    Superior Court Nos. 19-JD-026208,
                                    20-JD-026455

Trial Judge:                        Hon. Frederick S. Chung

Counsel for Plaintiff/Respondent:   James R. Williams, County Counsel
Santa Clara County Department of    Braeden L. Sullivan, Deputy County Counsel
Family and Children’s Services      Office of the County Counsel
                                    County of Santa Clara

Counsel for Minors:                 No appearance for Minor
I.F. and B.F.

Counsel for Defendant/Appellant:    Under appointment by the Court of Appeal
K.F.                                Elizabeth Klippi